PER CURIAM.
Alexander appeals the summary denial of his motion to vacate and correct his sentence. He was sentenced to a term of twelve years which was split, pursuant to section 948.01(4), Florida Statutes (1979), into a two-year term of imprisonment followed by ten years of probation.
The revised opinion in Villery v. The Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981), specifically held that the incarceration segment of a split sentence may not equal or exceed one year. Because Villery is made to apply retroactively, the summary denial of appellant’s motion for post conviction relief is reversed, and the case is remanded to the trial court for resentencing.
DAUKSCH, C. J., and ORFINGER and SHARP, JJ., concur.